PER CURIAM.
This is a motion to dismiss the appeal of the General Electric Company from that part of the decree of the conn below which dismissed the hill as to the Bullock Electric Manufacturing Company of New Jersey. Such motion is based on the ground that no filial decree has been entered in the cause. After argument and due consideration had, the motion is granted, on the an-*414thority of Hohorst v. Hamburg Co., 148 U. S. 262, 13 Sup. Ct. 590, 37 L. Ed. 443, and Ex parte National Enameling Co., 201 U. S. 158, 26 Sup. Ct. 404, 50 L. Ed. 707.